Order unanimously reversed on the law without costs, motion granted and complaint against defendants Litwin, Glinsky and Fingerman dismissed. Memorandum: The court should have granted the motion of the individual defendants for summary judgment dismissing the complaint against them. The basis for plaintiffs two causes of action against the individual defendants is Business Corporation Law § 630. Pursuant to that section, the 10 largest shareholders of defendant corporation are jointly and severally liable for all debts, wages or salaries due and owing to "any of its laborers, servants or employees other than contractors” for services they performed for defendant corporation (Business Corporation Law § 630 [a]). Because plaintiff was the president of defendant corporation, he was not a laborer, servant or employee within the meaning of Business Corporation Law § 630 (see, Bristor v Smith, 158 NY 157). (Appeal from Order of Supreme Court, Oneida County, Grow, J.— Dismiss Complaint.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.